Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:  Claims 1, 5, 6, 8, 9, 11, 15, 16, 18, 19 and 22, drawn to an isolated mannanase variant, or recombinant polypeptide or an active fragment thereof, wherein comprising a modification at one or more positions corresponding to a position selected from the positions 8, 9, 11, 13, 18, 21, 34, 37, 45, 47, 65, 100, 101, 104, 107, 108, 110, 114, 115, 116, 132, 133, 142, 147, 152, 154, 164, 169, 173, 174, 176, 177, 180, 183, 185, 196, 199, 201, 202, 205, 206, 210, 215, 226, 229, 231, 239, 243, 245, 257, 260, 267, 270, 275, 278, 282, 283, 284, 288, 292, 293, and 295 of the polypeptide of SEQ ID NO: 2, wherein each modification is independently a substitution, insertion, or deletion, wherein said variant has at least 59% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 1, the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 3, or the polypeptide of SEQ ID NO: 4, and wherein said variant, polypeptide or fragment has mannanase activity.

Group II:  Claims 31-35, drawn to an isolated polynucleotide encoding the variant according to claim 1.

Group III:  Claims 37 and 38, drawn to a method of dishwashing in an automatic dishwashing machine using a composition according to claim 18, comprising the steps of adding said composition in a detergent composition compartment in said automatic dishwashing machine, and releasing said composition during a main-wash cycle.

In addition to the above elections, please elect a single cysteine position from the list in claim 11 for corresponding SEQ ID NO that Applicants have elected above.  Therefore, please elect a single amino acid position from
(A) 66, 69 or 70 if the Applicants have elected SEQ ID NO: 2 or
(B) 56, 59 or 60 if the Applicants have elected SEQ ID NO: 4 or 
(C) 37, 40 or 41 if the Applicants have elected SEQ ID NO: 6.

This application contains claims directed to the following patentably distinct species: 

Modification positions 8, 9, 11, 13, 18, 21, 34, 37, 45, 47, 65, 100, 101, 104, 107, 108, 110, 114, 115, 116, 132, 133, 142, 147, 152, 154, 164, 169, 173, 174, 176, 177, 180, 183, 185, 196, 199, 201, 202, 205, 206, 210, 215, 226, 229, 231, 239, 243, 245, 257, 260, 267, 270, 275, 278, 282, 283, 284, 288, 292, 293, and 295 of the polypeptide of SEQ ID NO: 2. 

SEQ ID NOs: 1 & 2 or SEQ ID NOs: 3 & 4.

The species are independent or distinct because each of these modification positions are structurally distinct residues at specific positions representing structurally different amino acid sequences.  SEQ ID NOs 1 & 2, and 3 & 4 are structurally very different as they originate from different organisms while have very poor sequence homology between them, i.e., Paenibacillus vs. Bacillus bogoriensis, respectively with 65.8% sequence identity.

These claims will be examined to the extent they read upon the elected species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 5, 6, 8, 9, 11, 15, 16, 18, 19, 22, 37 and 38 are generic.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an isolated mannanase variant, or recombinant polypeptide or an active fragment thereof, wherein comprising a modification at one or more positions corresponding to a position selected from the positions 8, 9, 11, 13, 18, 21, 34, 37, 45, 47, 65, 100, 101, 104, 107, 108, 110, 114, 115, 116, 132, 133, 142, 147, 152, 154, 164, 169, 173, 174, 176, 177, 180, 183, 185, 196, 199, 201, 202, 205, 206, 210, 215, 226, 229, 231, 239, 243, 245, 257, 260, 267, 270, 275, 278, 282, 283, 284, 288, 292, 293, and 295 of the polypeptide of SEQ ID NO: 2, wherein each modification is independently a substitution, insertion, or deletion, wherein said variant has at least 59% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 1, the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 3, or the polypeptide of SEQ ID NO: 4, and wherein said variant, polypeptide or fragment has mannanase activity, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adams et al. (WO2016/007929, see IDS).  Adams et al. teach a mannanase variant (BciMan1 from B. circulans, SEQ ID NO: 36) having 94.3% sequence identity to Applicants’ SEQ ID NO: 2 with S8N substitution (see Fig. 3A-1), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephonic Election
Applicant's election of Group I, Claims 1, 5, 6, 8, 9, 11, 15, 16, 18, 19 and 22, and species positions 34, 45, 101, 108, 132, 133, 177, 257, 275, 282; and SEQ ID NO: 1 and 2 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 31-35, 37 and 38 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

Rejoinder
Claims 1, 5, 6, 8, 9, 11, 15, 16, 18, 19 and 22, as amended below, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37 and 38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and III as set forth above is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kelly Reynolds on 08/08/2022.  

Specification:  Replace the paragraph under “Reference to a Sequence listing” on page 1 of the instant specification with the following paragraph.

The instant application contains a Sequence Listing which has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. Said ASCII copy, created on March 27, 2019 is named 14589-WO-PCT SQ listing_ST25.txt and is 13KB in size.

Claims:  Claims 1, 5, 6, 8, 9, 11, 15, 16, 18, 19, 22, 37 and 38 are allowed.

A clean copy of Clam 1 is shown below:
Claim 1.	An isolated mannanase variant, or recombinant polypeptide or an active fragment thereof comprising a modification at one or more positions corresponding to a position selected from the positions 101, 108, 132, 133, 177, 257 and 275 of the polypeptide of SEQ ID NO: 2, wherein each modification is independently a substitution, insertion, or deletion, 
wherein said variant, polypeptide or fragment thereof has at least 90% sequence identity but less than 100% sequence identity to the polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2, 
wherein said variant, polypeptide or fragment thereof has mannanase activity, and 
wherein said variant, polypeptide or fragment optionally further comprises a substitution, insertion, or deletion at one or more positions corresponding to a position selected from the positions 8, 9, 11, 13, 18, 21, 34, 37, 45, 47, 65, 100, 104, 107, 110, 114, 115, 116, 142, 147, 152, 154, 164, 169, 173, 174, 176, 180, 183, 185, 196, 199, 201, 202, 205, 206, 210, 215, 226, 229, 231, 239, 243, 245, 260, 267, 270, 278, 282, 283, 284, 288, 292, 293 and 295 of the polypeptide of SEQ ID NO: 2.  

Claim 5. (Currently amended)	The variant, polypeptide, or fragment thereof according to claim 1, wherein said variant, polypeptide, or fragment thereof has an improved detergent stability, improved protease stability and/or improved thermostability compared to a parent polypeptide without any modification.	

Claim 9. (Currently amended) 	The variant, polypeptide, or fragment thereof according to claim 1, wherein a  or the polypeptide of SEQ ID NO: 2

Claim 15. (Currently amended) 	The variant, polypeptide, or fragment thereof according to claim 1, which has an improved property relative to a 

Claim 18. (Currently amended) 	A composition comprising the [[a]] variant, polypeptide, or fragment thereof according to claim 1, which is a cleaning or detergent composition comprising a surfactant, a bleaching system, a chelating agents, stabilizing agents, hydrotopes, builders, co-builders, bleach activators, polymers and/or fabric-huing agents.

Claim 19. (Currently amended)	The composition according to claim 18, wherein said composition further comprises an additional enzyme, optionally wherein said enzyme is a protease.

Claims 31-35. (Canceled)

Claim 37. (Currently amended) 	A method of dishwashing in an automatic dishwashing machine using the [[a]] composition according to claim 18, comprising the steps of adding said composition in a detergent composition compartment in said automatic dishwashing machine, and releasing said composition during a main-wash cycle.

Claim 38. (Currently amended)	A method of laundering in an automatic laundering machine using the [[a]] composition according to claim 18, comprising the steps of adding said composition in a detergent composition compartment in said automatic laundering machine, and releasing said composition during a main wash cycle.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Adams et al. (WO2016/007929, see IDS)teach a Paenibacillus sp. mature endo-beta-mannanase (PspMan9) having 88.5% sequence identity with  S275T substitution (see SCORE, Result 616 under 20220801_190841_us-17-041-522a-2multixsubs275a.minpct59_dx.rag, which has been copied/pasted below for Applicants’ convenience), the Examiner has found no teaching or suggestion in the prior art directed to an isolated mannanase variant, or recombinant polypeptide or an active fragment thereof comprising a modification at one or more positions corresponding to a position selected from the positions 101, 108, 132, 133, 177, 257 and 275 of the polypeptide of SEQ ID NO: 2, wherein each modification is independently a substitution, insertion, or deletion, wherein said variant, polypeptide or fragment thereof has at least 90% sequence identity but less than 100% sequence identity to the polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2, wherein said variant, polypeptide or fragment thereof has mannanase activity, and wherein said variant, polypeptide or fragment optionally further comprises a substitution, insertion, or deletion at one or more positions corresponding to a position selected from the positions 8, 9, 11, 13, 18, 21, 34, 37, 45, 47, 65, 100, 104, 107, 110, 114, 115, 116, 142, 147, 152, 154, 164, 169, 173, 174, 176, 180, 183, 185, 196, 199, 201, 202, 205, 206, 210, 215, 226, 229, 231, 239, 243, 245, 260, 267, 270, 278, 282, 283, 284, 288, 292, 293 and 295 of the polypeptide of SEQ ID NO: 2 (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
RESULT 616
BCK93929
ID   BCK93929 standard; protein; 297 AA.
XX
AC   BCK93929;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Paenibacillus sp. mature endo-beta-mannanase (PspMan9) protein, SEQ 60.
XX
KW   Beta-1,4-mannan 4-mannanohydrolase; Beta-D-mannanase; Beta-mannanase B;
KW   EC 3.2.1.78; Endo-1,4-beta-mannanase; Endo-beta-1,4-mannase;
KW   Endo-beta-mannanase; Mannan endo-1,4-beta-mannosidase; PspMan9; beer;
KW   beverage; enzyme production; feed-additive; feedstuff; fermentation;
KW   food; food-additive; hydrolysis; surfactant; textile.
XX
OS   Paenibacillus hunanensis.
XX
CC PN   WO2016007929-A2.
XX
CC PD   14-JAN-2016.
XX
CC PF   10-JUL-2015; 2015WO-US040057.
XX
PR   11-JUL-2014; 2014WO-CN082034.
XX
CC PA   (DUPO ) DANISCO US INC.
XX
CC PI   Adams CD,  Ghirnikar R,  Huang V,  Jin L,  Kolkman M,  Qian Z;
XX
DR   WPI; 2016-044569/10.
DR   N-PSDB; BCK93926.
XX
CC PT   New polypeptide useful in composition for cleaning textile fabrics, and 
CC PT   preparing food or feed composition and/or food or feed additive.
XX
CC PS   Claim 2; SEQ ID NO 60; 150pp; English.
XX
CC   The present invention relates to a novel endo-beta-mannanase polypeptide,
CC   useful in a composition as detergents for cleaning fabrics and hard 
CC   surfaces. The invention further provides: (1) a cleaning composition 
CC   comprising the above-mentioned polypeptide; (2) a method for hydrolyzing 
CC   a mannan substrate present in a soil or stain on a surface; (3) a method 
CC   for textile cleaning; (4) a nucleic acid encoding the above-mentioned 
CC   recombinant polypeptide; (5) an expression vector comprising the above-
CC   mentioned nucleic acid operably linked to a regulatory sequence; (6) a 
CC   host cell comprising the above-mentioned expression vector; (7) a method 
CC   for producing an endo-beta-mannanase, by culturing the host cell in a 
CC   culture medium; (8) a method for hydrolyzing a polysaccharide; (9) a food
CC   or a feed composition and/or a food additive comprising the above-
CC   mentioned polypeptide; (10) a method for preparing the food or the feed 
CC   composition and/or the food or the feed additive; (11) a method for 
CC   providing a fermented beverage; and (12) a fermented beverage (e.g., 
CC   beer). The polypeptide of the invention is useful in the preparation of 
CC   the food or the feed composition and/or the food or the feed additive 
CC   and/or a food or a feed stuff and/or a pet food. The present sequence 
CC   represents a Paenibacillus sp. FeL05 (Paenibacillus hunanensis) mature 
CC   endo-beta-mannanase (PspMan9) precursor protein, which is used in the 
CC   composition as detergents for cleaning fabrics and hard surfaces.
XX
SQ   Sequence 297 AA;

  Query Match             88.5%;  Score 1359;  DB 23;  Length 297;
  Best Local Similarity   85.8%;  
  Matches  254;  Conservative   23;  Mismatches   19;  Indels    0;  Gaps    0;

Qy          2 ATGFYVSGNKLYDSTGKPFVMRGVNHGHSWFKXDLNTAIPAIA XTGANTVRIVLSNGSLY 61
              |||||||| ||||||||||||||||| |:|||:||| ||||||:|||||||||||||  |
Db          1 ATGFYVSGTKLYDSTGKPFVMRGVNHSHTWFKNDLNAAIPAIA KTGANTVRIVLSNGVQY 60

Qy         62 TKDDLNAVKNIINVVNQNKMIAVLEVHDATGKDDYNSLDXAVNYWIXIKEALIGKEDRVI 121           |:||:|:|||||::||||||||||||||||||||| |||:|:||||:||:||||||||||
Db         61 TRDDVNSVKNIISLVNQNKMIAVLEVHDATGKDDYASLDAAINYWISIKDALIGKEDRVI 120

Qy        122 VNIANEWYGTXXGSAWADGYKKAIPKLRNAGIKNTLIVDAAGWGQFPQSIVDYGQXVFAA 181           ||||||||||::|||||||||:|||||||||||||||||||||||:|||||||||:||||
Db        121 VNIANEWYGTWNGSAWADGYKQAIPKLRNAGIKNTLIVDAAGWGQYPQSIVDYGQSVFAA 180

Qy        182 DSQKNTVFSIHMYEYAGKDAATVKANMENVLNKGLALIIGEFGGYHTNGDVDEYAIMRYG 241           || ||||||||||||||   | |||||| |||||| |||||||| |||||||| ||||||
Db        181 DSLKNTVFSIHMYEYAGGTDAMVKANMEGVLNKGLPLIIGEFGGQHTNGDVDELAIMRYG 240

Qy        242 QEKGVGWLAWSWYGNXSGLNYLDMATGPNGSLTAFGNTVVXDTYGIKNTSQKAGIF 297
              |:|||||||||||||:| |:|||:||||||||| ||||||:|| ||| ||:|||||
Db        241 QQKGVGWLAWSWYGNNSDLSYLDLATGPNGSLTTFGNTVVNDTNGIKATSKKAGIF 296


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656